Citation Nr: 1137138	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-27 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a low back disorder, including as secondary to the Veteran's service-connected fracture of the coccyx.

2.  Entitlement to a rating in excess of 10 percent for the Veteran's service-connected cervical spine disorder.

3.  Entitlement to a compensable rating for the Veteran's service-connected sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1962 to June 1988. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In April 2009 the Veteran testified at a Travel Board hearing before a Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

This case was previously before the Board in December 2009, on which occasion the Board remanded the issues currently on appeal for further development.  At that time the Board also remanded the issue of entitlement to service connection for a left knee disorder.  The RO has since granted entitlement to service connection for that condition in a March 2011 rating decision.  The grant of service connection for that condition is a complete grant of the benefit sought, and, therefore, that matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an August 2011 letter the Board informed the Veteran that the Veterans Law Judge who conducted his April 2009 Travel Board hearing was no longer with the Board.  The Board then offered the Veteran the opportunity to have an additional hearing before a different Veterans Law Judge, so that he might address his claim before a judge at the Board who would then adjudicate the issues on appeal.  See 38 C.F.R. §§ 20.703, 20.1304 (2010) (rules governing requests for hearings).  In a September 2011 reply to that letter the Veteran informed the Board that he did desire an additional Travel Board hearing.  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is required.  

Therefore, in order to ensure that the Veteran receives his due process rights, this case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action:

The RO should schedule the Veteran for an additional hearing before a Veterans Law Judge (VLJ) at the Regional Office pursuant to his September 2011 request.  The RO should notify the Veteran of the date and time of his hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  If the Veteran no longer desires the requested hearing a signed writing to that effect must be placed in the claims file,

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


